                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              ASHEVILLE DIVISION
                               NO. 3:20-CV-4-GCM

 THE AVENUES AT AYRSLEY                                  )
 HOMEOWNERS ASSOCIATION,                                 )
                                                         )
                       Plaintiff,                        )
                                                         )
 vs.                                                     )                 ORDER
                                                         )
 NATIONWIDE MUTUAL INSURANCE                             )
 COMPANY,                                                )
                                                         )
                      Defendant.                         )

        THIS MATTER is before the Court upon the Parties’ Joint Stipulation (D.E. 13). Having

reviewed the Parties’ Joint Stipulation, the Court states the following:

        For the reasons stated in Nationwide’s Motion for Partial Judgment on the Pleadings (D.E.

10; 11) and the stipulation of the Parties, the Court approves and accepts the following joint

stipulations:

        1. Plaintiff contends that its Complaint limits the damages it seeks to storm damage. (D.E.

1-2).

        2. Nationwide contends that the Complaint could be interpreted to include damages for the

re-repair of the Property due to the negligence of a third-party contractor, Emergency Restoration

Xperts (“ERX”) as demanded before Plaintiff filed this action. (D.E. 1-4).

        3. Plaintiff is only seeking damages from Nationwide for storm damages; it is not seeking

damages due to the negligence of ERX and/or any defective work performed by ERX.

        4. Nothing in this stipulation will prejudice Plaintiff from pursuing damages against ERX

in Avenues at Ayrsley v. Emergency Restoration Experts, 19-CVS-022819.




         Case 3:20-cv-00004-GCM Document 15 Filed 05/21/20 Page 1 of 2
       5. In light of this stipulation, Nationwide’s pending Rule 12(c) Motion for Partial Judgment

on the Pleadings is now moot.

       The Parties will be responsible for their own fees and costs related to this Order. This Order

will be binding throughout the pendency of this action.

       SO ORDERED.



                                       Signed: May 21, 2020




         Case 3:20-cv-00004-GCM Document 15 Filed 05/21/20 Page 2 of 2
